Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 5/26/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10049094, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-18 and 20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   

    PNG
    media_image1.png
    322
    664
    media_image1.png
    Greyscale
 	The closest prior art of record is Joshi (US 2005/0070835 A1); and Jaeb (US 2009/0227969 A1).	As to independent claim 1, Joshi discloses a wound therapy device 10 [0042],ll.2, comprising:  	(a) a reactor housing element 102 (housing 102 Fig.1 [0044],ll.7); 	(b) a reactor 104 as oxygen absorption means 104 (Fig.1;0044,ll.10-17), for generating vacuum in cavity 130 (Fig.1;0044,ll.11-13) disposed beneath the reactor housing element 102 Fig.1; 	(c) a skin contacting element 116 (perimeter 116 of device 10 Fig.1 [0042],ll.5) configured for covering an associated tissue site (sealed to perimeter of wound Fig.1;[0044],ll.6-7); and having: a skin contacting side (proximal Fig.1); and at least one opening (claim 1,ll.3-5);  and 	(e) a wicking element 106 (wound fluid absorbing means 106 Fig.1 [0044],ll.13-17) is disposed adjacent to the skin contacting element 116 [0042],ll.2-5]. 	Joshi does not disclose that a wicking element is disposed under a skin contacting element.


    PNG
    media_image2.png
    278
    762
    media_image2.png
    Greyscale
 	Jaeb teaches a wound therapy device 100 (reduced pressure treatment device Fig.1,2,4;[0042],ll.1-2), comprising: 
 	a wicking element 220 (interface layer 220 [0044],ll.2-3); and a skin contacting element 244/222 with a skin contacting side (proximal Fig.2) and configured for covering an associated tissue site 108 (cover/drape 244 [0044],ll.15; seal layer 222 [0044],ll.3-4); wherein the wicking element 220 is disposed under skin contacting element 244/222 Fig.2
 	However, Joshi and/or Jaeb fail to teach or fairly suggest: (d) a seal interposed between the reactor housing element and the skin contacting element to provide a substantially air-tight seal between the reactor housing element and the skin contacting element; and wherein the reactor is positioned between the reactor housing and the skin contacting element. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the reactor, reactor housing, and skin contacting element of Joshi, nor the wicking and skin contacting element of Jaeb, to provide a seal and a reactor between the reactor housing element and the skin contacting element, where: Joshi teaches away by providing the reactor within the reactor housing but not adjacent to the skin contacting element; and Jaeb does not teach any reactor or reactor housing element.  One of skill would not be motivated to so modify Joshi and/or Jaeb as there is not teaching to provide both a seal and a reactor between the reactor housing and the skin contacting element; and where there would be no motivation to modify the vacuum of Jaeb to use a reactor according to Joshi.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781